  Case 1:19-cv-04087-MKB-RLM Document 29 Filed 09/06/19 Page 1 of 3 PageID #: 221




                                       STATE OF NEW YORK
                                OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                          DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                              LITIGATION BUREAU

                                               September 6, 2019
                                    Writer’s Direct Dial: (212) 416-8108

    By ECF
    The Honorable Margo K. Brodie
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

           Re:     Cmty. Hous. Improvement Program v. City of New York, et al., No. 19-cv-04087

    Dear Judge Brodie:

            This Office represents Commissioner RuthAnne Visnauskas of the New York State
    Division of Housing and Community Renewal (“DHCR”) in the above-referenced action.
    Pursuant to Section 3.A. of Your Honor’s Individual Practices and Rules, we respectfully request
    a pre-motion conference in anticipation of a motion to dismiss the complaint under Federal Rule
    of Civil Procedure 12(b). This letter summarizes the anticipated grounds of that motion.

            Plaintiffs bring this action under 42 U.S.C. § 1983 challenging the constitutionality of
    New York’s Rent Stabilization Laws (the “RSL”). The RSL was enacted half a century ago, and
    applies to nearly one million apartments in New York City. Plaintiffs argue that the RSL violates
    property owners’ right to due process and, on its face, amounts to an uncompensated physical
    and regulatory taking of private property. Plaintiffs ask this Court to strike down the entire
    statutory framework as unconstitutional.

           Plaintiffs’ claims should be dismissed for four principal reasons.

            First, most of Plaintiffs’ claims are time-barred. The applicable statute of limitations for
    Plaintiffs’ claims is three years. See EklecCo NewCo LLC v. Town of Clarkstown, No. 16-CV-
    6492 (NSR), 2018 WL 3023159, at *9–10 (S.D.N.Y. Jun. 18, 2018). Facial challenges under the
    Takings Clause accrue “the moment the challenged regulation or ordinance is passed.” Suitum v.
    Tahoe Reg’l Planning Agency, 520 U.S. 725, 736 n.10 (1997). As Plaintiffs acknowledge, the
    “RSL has applied in New York City continuously for 50 years,” Compl. ¶ 6, and Plaintiffs have
    owned properties subject to—or have represented property owners who have been subject to—
    the RSL for several decades, id. ¶¶ 16–24. Although Plaintiffs take issue with certain
    amendments made to the RSL in June 2019, the bulk of Plaintiffs’ claims target the totality of the
    rent-stabilization scheme that has been in effect for half a century. See id. ¶¶ 70–359. Because


                  28 LIBERTY ST., NEW YORK, NEW YORK 10005 ● PHONE: (212) 416-8610 ● WWW.AG.NY.GOV
Case 1:19-cv-04087-MKB-RLM Document 29 Filed 09/06/19 Page 2 of 3 PageID #: 222
 The Honorable Margo K. Brodie                                                                     Page 2 of 3
 September 6, 2019

 those claims accrued well before the three-year limitations period, they should be dismissed.

        Second, Plaintiffs’ physical-takings claim fails as a matter of law because the RSL does
 not compel property owners to endure a permanent physical occupation. A physical taking
 “occurs where governmental action compels an owner to endure a ‘permanent physical
 occupation of its property.’” Fed. Home Loan Mortg. Corp. v. N.Y. State Div. of Hous. & Cmty.
 Renewal, 83 F.3d 45, 47 (2d Cir. 1996) (quoting Loretto v. Teleprompter Manhattan CATV Corp.,
 458 U.S. 419, 426 (1982)). Plaintiffs assert that the RSL effects a physical taking by “depriving
 property owners of their core rights to exclude others from their property and to possess, use, and
 dispose of their property.” Compl. ¶ 10. Plaintiffs are wrong.

          As a threshold matter, Plaintiffs acquired their property well after the RSL went into
 effect, see id. ¶¶ 18–24, and thus could not have reasonably expected it would be unencumbered
 by government regulation, see, e.g., Palazzolo v. Rhode Island, 533 U.S. 606, 633 (2001). A
 property owner who invests in properties subject to a comprehensive regulatory scheme does so
 knowing that it does not come with the full bundle of traditional property rights, such as the
 unilateral right to exclude others. Id.

         Moreover, the Supreme Court has repeatedly affirmed that rent-control statutes do not
 effect physical takings. See, e.g., Yee v. City of Escondido, 503 U.S. 519, 529 (1992) (“th[e]
 government regulation of the rental relationship does not constitute a physical taking”); FCC v.
 Florida Power Corp., 480 U.S. 245 (1987) (“statutes regulating the economic relations of
 landlords and tenants are not per se takings”). And as Plaintiffs concede, see Compl. ¶15, the
 Second Circuit has uniformly rejected past constitutional challenges to the RSL, and has
 expressly held the law does not effect a physical taking. See, e.g., Harmon v. Markus, 412 F.
 App’x 420 (2d Cir. 2011) (summary order); Fed. Home Loan Mortg. Corp., 83 F.3d at 47–48.
 Plaintiffs’ physical-takings claim fails under this controlling precedent.

         Third, Plaintiffs’ regulatory-takings claim fails as a matter of law because the RSL does
 not deprive Plaintiffs of economically viable use of their property. A regulatory taking occurs
 when “government regulation of private property ‘goes too far’ and is ‘tantamount to a direct
 appropriation or ouster.’” 1256 Hertel Ave. Assocs. v. Calloway, 761 F.3d 252, 263 (2d Cir. 2014)
 (quoting Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 537 (2005)). Plaintiffs allege that the RSL,
 on its face, effects a regulatory taking. Compl. ¶¶ 1, 6–7, 10. When a takings claim takes the
 form of a facial challenge, the court’s inquiry is limited to “whether the ‘mere enactment’ of the
 [challenged law] constitutes a taking.” Hodel v. Va. Surface Min. & Reclamation Ass’n, 452 U.S.
 264, 295 (1981). To prevail on a facial challenge, the plaintiff must establish that the challenged
 law “deprive[s] the owner of an economically viable use of his property,” Suitum, 520 U.S. at
 736 n.10, and that “no set of circumstances exist under which the [challenged law] would be
 valid,” Rent Stabilization Ass’n v. Dinkins, 5 F.3d 591, 595 (2d Cir. 1993).

        Plaintiffs’ claim that the RSL effects a regulatory taking has been squarely rejected by the
 Second Circuit on numerous occasions. See, e.g., W. 95 Hous. Corp. v. N.Y.C. Dep’t of Hous.
 Pres. & Dev., 31 F. App’x 19, 21 (2d Cir. 2002); Fed. Home Loan Mortg. Corp., 83 F.3d at 48;
 Dinkins, 5 F.3d at 595. This longstanding and unbroken line of precedent is controlling here, and
 compels dismissal of Plaintiffs’ regulatory-takings claim. Plaintiffs’ factual allegations and recent
 changes in state law do not, as Plaintiffs argue, see Compl. ¶ 15, distinguish their legal claims


              28 LIBERTY STREET, NEW YORK, NEW YORK 10005 ● TEL.: (212) 416-8610 ● WWW.AG.NY.GOV
Case 1:19-cv-04087-MKB-RLM Document 29 Filed 09/06/19 Page 3 of 3 PageID #: 223
 The Honorable Margo K. Brodie                                                                     Page 3 of 3
 September 6, 2019

 from those rejected in prior cases. Nearly every aspect of the RSL challenged in this lawsuit has
 been in effect for decades, and the reasoning relied on by the Second Circuit in rejecting past
 attempts to strike down the law—in whole or in part—applies with equal force here. Contrary to
 Plaintiffs’ rhetoric, the 2019 Amendments do not change this analysis. It is well settled that
 “‘[t]hose who do business in the regulated field cannot object if the legislative scheme is
 buttressed by subsequent amendments to achieve the legislative end.’” Concrete Pipe & Prod. of
 Cal., Inc. v. Constr. Laborers Pension Tr. for S. Cal., 508 U.S. 602, 645 (1993) (quoting Fed.
 Hous. Admin. v. The Darlington, Inc., 358 U.S. 84, 91 (1958)).

         On its face, the RSL does not compel property owners to open their property to tenants or
 keep the property open to tenants, but rather imposes conditions on the use of property that
 owners have voluntarily held out for rental. Nor does the RSL prevent property owners from
 using their rent-stabilized properties in an economically viable way. See Fed. Home Loan Mortg.
 Corp., 83 F.3d at 48. And in any event, Plaintiffs have not alleged facts showing that there is “no
 set of circumstances … under which the [RSL] would be valid.” Dinkins, 5 F.3d at 595.

        For these reasons, Plaintiffs have failed to demonstrate that the RSL constitutes a
 regulatory taking under governing precedent.

         Fourth, Plaintiffs’ due-process claim fails as a matter of law because the RSL is rationally
 related to a legitimate state interest. A rent-control regulation is constitutional under the Due
 Process Clause unless it is “‘arbitrary, discriminatory, or demonstrably irrelevant to the policy the
 legislature is free to adopt.’” Pennell v. City of San Jose, 485 U.S.1, 11 (1988) (quoting In re
 Permian Basin Area Rate Cases, 390 U.S. 747, 769–70 (1968)). “Because it burdens no
 fundamental rights, the [RSL] is a classic example of an economic regulation and is subject only
 to the minimum scrutiny rational basis test.” In re Chateaugay Corp., 53 F.3d 478, 486–87 (2d
 Cir. 1995) (quoting Duke Power Co. v. Carolina Envtl. Study Grp., Inc., 438 U.S. 59, 83 (1978)).
 The RSL thus need only be rationally related to a legitimate state interest.

         The RSL is plainly supported by a rational legislative purpose. Id. The RSL was enacted
 to address, among other things, “an acute shortage of dwellings” and “to prevent exactions of
 unjust, unreasonable and oppressive rents and rental agreements ....” N.Y. City Admin. Code
 § 26-501. These are proper and well-established areas of governmental concern. See, e.g.,
 Pennell, 485 U.S. at 11.

      In light of the foregoing, we respectfully seek a conference to set a briefing schedule for
 DHCR’s motion to dismiss.

        Thank you for your time and attention in this matter.

                                                  Respectfully submitted,

                                                  /s/
                                                  Jonathan D. Conley
                                                  Michael A. Berg
                                                  Assistant Attorneys General

 Copies to Counsel of Record (by ECF)

              28 LIBERTY STREET, NEW YORK, NEW YORK 10005 ● TEL.: (212) 416-8610 ● WWW.AG.NY.GOV
